UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6617


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

RYAN OSHAY LEE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:07-cr-00079-D-1)


Submitted:   September 25, 2014            Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ryan Oshay Lee, Appellant Pro Se.   Timothy Severo, Shailika K.
Shah, Seth Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY;
Stephen Aubrey West, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ryan      Oshay       Lee    appeals      the     district     court’s      order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

in his sentence based on Amendments 750 and 759 to the U.S.

Sentencing Guidelines Manual.               We affirm.

            The district court properly concluded that it lacked

authority   to     grant      a    sentence         reduction      under    §   3582(c)(2)

because Lee’s Guidelines range was driven by his career offender

designation     and    not    the       crack       cocaine      Guidelines     provisions.

See United States v. Munn, 595 F.3d 183, 187 (4th Cir. 2010).

To the extent that Lee challenges the continued viability of

that designation, such a claim is not properly pursued in a

§ 3582(c)(2) motion.          See Dillon v. United States, 560 U.S. 817

(2010)   (explaining       that         § 3582(c)(2)        does    not    authorize     full

resentencing, but permits sentence reduction only within narrow

bounds established by the Sentencing Commission).

            Accordingly,           we    affirm      the    district      court’s      order.

See United States v. Lee, No. 7:07-cr-00079-D-1 (E.D.N.C. Apr.

8, 2014).     We deny Lee’s motion for the appointment of counsel.

We   dispense    with    oral       argument         because      the   facts    and   legal

contentions     are    adequately          presented        in    the   materials      before

this court and argument would not aid the decisional process.


                                                                                  AFFIRMED


                                                2